         Case 1:19-cv-07095-MKV Document 34 Filed 02/05/21 Page 1 of 1


                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC #:
 KENNETH LEVIN,                                                       DATE FILED: 2/5/2021

                            Plaintiff,
                                                                  19-cv-7095 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 LONG ISLAND RAILROAD COMPANY,

                            Defendant.

MARY KAY VYSKOCIL, District Judge:

       The Court is in receipt of a letter from Defendant informing the Court that the parties

have reached a settlement in principle [ECF #33]. Accordingly, IT IS HEREBY ORDERED that

the above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

March 22, 2021. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

All other dates and deadlines are adjourned sine die.

SO ORDERED.
                                                        _________________________________
Date: February 5, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
